Citation Nr: 1123411	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or asbestos.

6.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or asbestos.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the fifth and sixth issues as stated above were not certified for appeal.  However, the Veteran's service connection claims for diabetes and for hypertension were denied in the November 2005 rating decision now on appeal.  The Veteran filed a timely Notice of Disagreement as to the decision.  In August 2007, the RO informed the Veteran that further proceedings on his diabetes and hypertension claims were being stayed due to the pending appeal of Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002, 173 L.Ed.2d 315 (2009).  However, the stay of adjudication of cases affected by the outcome of the Haas appeal was lifted by VA's Secretary after the United States Supreme Court denied certiorari in January 2009.  There is no indication that the RO has taken any further action on these two claims.  As such, these issues must be remanded for the issuance of a Statement of the Case, as discussed below.

The issue of tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the appellant's claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

A preliminary review of the record discloses that additional development is necessary concerning all of the Veteran's claims on appeal.

Concerning the Veteran's claim for service connection for a kidney disorder, the Board notes that service treatment records are negative for any complaints of, or treatment for, a kidney disorder during service.  VA medical records dated between August 2001 and May 2005 noted that the Veteran had a history of recurrent kidney stones (August 2001 and October 2002) and a history of recurrent renal stones (January 2004).  An August 2001 record noted that the Veteran's kidney stones began in 1969, a year after discharge from active duty, and had recurred annually.  A problem list of conditions dated in May 2005 noted the Veteran had been seen for renal calculus.  Nephropathy was assessed during the Veteran's Agent Orange examination at VA in May 2005.  The nurse practitioner-examiner noted that the Veteran was diagnosed with "a kidney problem" in 2004, that the Veteran was presently taking an immune suppressant, and that the Veteran was being seen by a nephrologist in Georgia.  The claims file does not indicate any effort to obtain the private medical records of this nephrologist.  The May 2005 VA examiner did not opine whether the Veteran's nephropathy was related to his period of active service.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that the May 2005 VA examination for Agent Orange was inadequate for an assessment of the Veteran's claimed kidney disorder because the examiner never discussed kidney stones or renal calculus, and failed to offer an opinion on whether the Veteran's assessed nephropathy was due to his period of active service.  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran's kidney disorder(s) is/are related to his period of active military service.

On remand, therefore, the Veteran should be scheduled for an appropriate VA examination so that a medical opinion may be obtained as to the current nature of his claimed kidney disorder and whether it is due to service.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Concerning the Veteran's claim for service connection for a sleep disorder, the Board notes that service treatment records are negative for any complaints of, or treatment for, a sleeping disorder during service.  VA medical records dated from August 2001 to May 2005 noted that the Veteran had a history of sleep apnea (October 2002 and January 2004) and that he used a CPAP machine for his sleep apnea (August 2001).  The August 2001 record noted that the Veteran had had sleep apnea and used the CPAP machine for five years.  The October 2002 record noted that his sleep apnea was managed by a Dr. W. in Tallahassee, Florida, and that the Veteran was also seen by a Dr. T. in Thomasville, Georgia.  There is no indication from the claims file that the RO ever attempted to obtain the private medical records of either Dr. W. or Dr. T.  Sleep apnea was assessed during his May 2005 VA Agent Orange examination.  The VA examiner, however, did not opine whether the Veteran's sleep apnea was related to his period of active military service.  

In his Notice of Disagreement, the Veteran contended that his sleeping disorder began about the same time as his GERD, or approximately in 1967 while he was still in service, when he would wake up unable to breathe.  He stated that this did not happen often, but was bad enough so that others poked fun at his snoring.  

As noted above, once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 311.  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 124.  

The Board notes that the May 2005 VA examination for Agent Orange was inadequate for an assessment of the Veteran's claimed sleep disorder because the examiner never explained whether the assessed sleep apnea was due to his period of active service.  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran's sleep disorder was related to his period of active military service.

On remand, therefore, the Veteran should be scheduled for an appropriate VA examination so that a medical opinion may be obtained as to the current nature of his sleeping disorder and whether it is due to service.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Concerning the Veteran's claim for service connection for hearing loss, the Board notes that his service treatment records are negative for any complaints of, or treatment for, hearing difficulties.  In his Notice of Disagreement, however, the Veteran contended that his work station on board ship during service was next to an aircraft elevator where those in aircraft maintenance would constantly test jet engines.  He stated that he had asked his division commander for ear protection, but was refused.  He also stated that he had a hearing test scheduled for December 2005.  There is no indication from the claims file that an attempt had been made to obtain the results of this hearing test for the Veteran's appeal.  

During his May 2005 Agent Orange examination, the Veteran was assessed with tinnitus and bilateral hearing loss, worse in the left ear, and referred to VA's audiology clinic.  The VA examiner, however, did not opine on whether the Veteran's tinnitus and hearing loss were due to his period of active service and no audiograms from any audiology clinic or provider are found within the claims file.  

As noted above, once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 311.  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 124.  

The Board notes that the May 2005 VA examination for Agent Orange was inadequate for an assessment of the Veteran's claimed hearing loss disorder because there is no audiogram attached to demonstrate whether the Veteran's impaired hearing meets VA regulations established to show a hearing loss disability (see 38 C.F.R. § 3.385) and the examiner never explained whether the assessed hearing loss was due to his period of active service.  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran's hearing loss was related to his period of active military service.

On remand, therefore, the Veteran should be scheduled for an appropriate VA examination so that a medical opinion may be obtained as to the current nature of his hearing loss disorder and whether it is due to service.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Concerning the Veteran's claim for service connection for a stomach disorder, the Board notes that while service treatment records are negative for any complaints of, or treatment for, a stomach disorder during service, the Veteran contended in his Notice of Disagreement that stomach problems began in service about 1967 with heartburn for which he took Tums.  A January 2004 VA medical record noted that the Veteran had a history of GERD and that his primary physician was Dr. J.T. in Thomasville, Georgia.  The claims file does not indicate that any effort was made to obtain the private medical records of Dr. J.T.  

The Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., difficulty with digestion or heartburn, but not cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In this matter, while the Veteran has provided credible lay evidence of heartburn incidents during service, to date VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his GERD.  VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, on remand, the Veteran should be scheduled for an appropriate VA examination so as to ascertain whether he has GERD that is etiologically related to his period of active service.

Before such examinations are scheduled on remand, however, additional medical records must be associated with the claims file.  The Board notes that VA's duty to assist the Veteran in the development of his claims includes making reasonable efforts to help the Veteran procure pertinent records, whether or not they are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  The Board's review of the claims file discloses that it contains no private medical records from any provider.  While the Veteran indicated in his Notice of Disagreement that his primary care provider died approximately 15 years ago and that he had no idea where that doctor's records were, other information in the claims file revealed that he was being treated by a nephrologist in Georgia, that a Dr. J.T. in Thomasville, Georgia, was his primary care provider now, and that he saw a Dr. W. in Tallahassee, Florida, for sleep apnea.  There is no information in the claims file that the RO ever attempted to obtain these records.  

Therefore, on remand, the RO/AMC shall attempt to associate with the claims file any private medical records noted above for which the Veteran provides a written release.  The RO/AMC also shall associate with the claims file all outstanding medical treatment records pertaining to the Veteran's claimed disorders from any VA Medical Center or outpatient clinic in northern Florida and southern Georgia, from January 2004 until the present.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Concerning the Veteran's claims for service connection for diabetes and for hypertension, the Board notes that in a November 2005 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and for hypertension.  The Veteran was furnished notice of this rating decision on November 23, 2005.  On November 30, 2005, the RO received the Veteran's Notice of Disagreement with the denial of service connection for all his claims, including diabetes mellitus and hypertension.  

In 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), reversing a Board decision that had denied service connection for disabilities claimed as a result of exposure to herbicides.  VA appealed the Court's decision in Haas to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In order to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on Court precedent that might ultimately be overturned on appeal, the Secretary of Veterans Affairs imposed a stay on the adjudication of claims affected by Haas.  The specific claims affected by the stay included those involving claims based on herbicide exposure in which the only evidence of exposure was the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  

Therefore, in approximately August 2007, the RO placed in abeyance the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or asbestos, and entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or asbestos.  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009), the Federal Circuit reversed and remanded the Court's 2006 Haas decision.  Subsequently, there is no indication from the claims file that the RO ever provided the Veteran with a Statement of the Case (SOC) concerning these two claims.  As such, the Board has no discretion and these claims must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, these claims will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any kidney, sleep, hearing loss or stomach disorders, including GERD, and whose records are not found within the claims file.  Of particular interest are any private treatment records from Dr. J.T. in Thomasville, Georgia; from Dr. W. in Tallahassee, Florida; from a private nephrologist in Georgia noted in the Veteran's May 2005 Agent Orange examination; as well as records of evaluation and/or treatment from the Gainesville VAMC and VA's clinics in Tallahassee, Florida, and Valdosta, Georgia, from January 2004 to the present.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC shall schedule the Veteran for appropriate examinations of his claims for service connection for a kidney, sleep, hearing loss, and stomach disorder.  The claims file and a copy of this Remand must be made available to and reviewed by each selected examiner.  All necessary tests and studies shall be conducted.  The appropriate examiner shall address the following opinion requests:

(a) Whether the Veteran has a current kidney disorder and, if so, whether such is at least as likely as not (50 percent probability or greater) related to service.

(b) Whether the Veteran has a current sleep disorder, to include sleep apnea, and if so, whether such is at least as likely as not (50 percent probability or greater) related to service.

(c) Whether the Veteran has a current hearing loss disorder and, if so, whether such is at least as likely as not (50 percent probability or greater) related to service; and

(d) Whether the Veteran has a current stomach disorder, to include GERD, and if so, whether such is at least as likely as not (50 percent probability or greater) related to service.

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that each examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions.

3.  The RO/AMC shall re-examine the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or asbestos, and to service connection for hypertension, to include as due to exposure to herbicides and/or asbestos.  If no additional development is required, the RO/AMC shall prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless these matters are resolved by granting the benefits sought, or by the Veteran's withdrawal of his Notice of Disagreement.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal should these issues be returned to the Board.

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims for a kidney, sleep, hearing loss, and stomach disorder.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



